Grant, J.
(after stating the facts). Under the instructions given and the finding of the jury, it is unneces- ■ sary to determine whether this agreement was a chattel mortgage, a conditional sale, or whether the provision of the contract covering future additions to the stock was *51■valid. The jury, of course, determined that the contract was not recorded or filed, because that was conceded. Neither was there any question of the good faith of Mr. Raftery’s creditors in selling the goods to him. Therefore the verdict was based entirely upon the finding of the jury that these goods were turned over by Raftery to plaintiff in consideration and payment of the debt due to him under' the contract. If there was evidence to go to the jury npon this point, it is evident that the judgment must be sustained.
Plaintiff expressly testified that on October 10th he, with his attorney, demanded possession of the goods under the contract; that Raftery asked them to come the next day, ■and “he would then turn over the stock'to me [plaintiff] in satisfaction of the contract;” that on the 11th Raftery did deliver him the goods in payment of the contract. It is true that on cross-examination he testified to certain things that appeared to be inconsistent with the theory of a sale; but they were not, as a matter of law, convincing, and we are unable to say that it was not a proper question for the jury. Plaintiff had the legal right to receive the goods, and Raftery had the legal right to turn them over to him, in payment of the debt, provided it was done in .good faith, and the value of the goods did not exceed the amount of the debt to such extent as to be itself a badge •of fraud. This finding renders the other questions raised by the record immaterial. The verdict was a complete •answer to the first special question, because the jury, under the instructions, could not have found a verdict for plaintiff upon any other' basis than that Raftery surrendered the goods in payment of the debt.
The judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.